
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 679
        [I.D. 022003B]
        Fisheries of the Exclusive Economic Zone Off Alaska; Delay of Full Retention and Utilization Requirements for Rock Sole and Yellowfin Sole
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Notice of availability (NOA); request for comments.
        
        
          SUMMARY:
          The North Pacific Fishery Management Council (Council) has submitted Amendment 75 to the Fishery Management Plan for the Groundfish Fishery of the Bering Sea and Aleutian Islands Area (FMP).  This amendment would delay the effective date of requirements for 100-percent retention and utilization of rock sole and yellowfin sole from January 1, 2003, until June 1, 2004.  The purpose of Amendment 75 is to provide the Council and the affected industry with additional time to develop and assess alternatives to address groundfish discards in the groundfish fisheries of the Bering Sea and Aleutian Islands Management Area (BSAI).
        
        
          DATES:
          Comments on Amendment 75 must be received by April 29, 2003.
        
        
          ADDRESSES:
          Comments on Amendment 75 may be mailed to Sue Salveson, Assistant Regional Administrator, Sustainable Fisheries Division, Alaska Region, NMFS, P.O. Box 21668, Juneau, AK 99802-1668, Attn: Lori Durall.  Hand delivery or courier delivery of comments may be sent to the NMFS, Alaska Region, 709 West 9th St., Room 453, Juneau, AK, 99801.  Comments also may be sent via facsimile (fax) to (907) 586-7557.  Comments will not be accepted if submitted via e-mail or the Internet.  Copies of Amendment 75 and the Environmental Assessment/Regulatory Impact Review/Initial Regulatory Flexibility Analysis (RIR/IRFA) prepared for this action are available from NMFS at the above address, or by calling the Sustainable Fisheries Division, Alaska Region, NMFS, at (907) 586-7228.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Kent Lind, (907) 586-7228 or kent.lind@noaa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        The Magnuson-Stevens Fishery Conservation and Management Act (Magnuson-Stevens Act) requires that each regional fishery management council submit any FMP or FMP amendment it prepares to NMFS for review and approval, disapproval, or partial approval.  The Magnuson-Stevens Act also requires that NMFS, upon receiving an FMP, immediately publish notification in the Federal Register that the FMP or amendment is available for public review and comment.
        Purpose and Need for Amendment 75
        In 1997, the Council adopted a regulatory program to reduce the amount of groundfish discards in the groundfish fisheries off Alaska.  This program, known as the Improved Retention/Improved Utilization (IR/IU) Program, was adopted as Amendments 49 to the FMP for the Groundfish Fishery of the BSAI and Amendment 49 to the FMP for Groundfish of the Gulf of Alaska (GOA) (Amendments 49/49).  The IR/IU program requires that vessels fishing for groundfish in Alaska retain all pollock and Pacific cod beginning in 1998 when directed fishing for those species is open.  In January 1, 2003, the program expanded to include all rock sole and yellowfin sole in the BSAI, and all shallow water flatfish in the GOA.
        In December 1995, the Council adopted its IR/IU problem statement.  That statement reads as follows:
        
          “In managing the fisheries under its jurisdiction, the North Pacific Fishery Management Council is committed to: (1) assuring the long-term health and productivity of fish stocks and other living marine resources of the North Pacific and Bering Sea ecosystem; and (2) reducing bycatch, minimizing waste, and improving utilization of fish resources in order to provide the maximum benefit to present generations of fishermen, associated fishing industry sectors, communities, consumers, and the nation as a whole...
          The Council's overriding concern is to maintain the health of the marine ecosystem to ensure the long-term conservation and abundance of the groundfish and crab resources.  As a response to this concern, a program to promote improved utilization and effective control/reduction of bycatch and discards in the fisheries off Alaska should address the following problems:
          1. By catch and discard loss of groundfish, crab, herring, salmon, and other non-target species.

          2. Economic loss and waste associated with the discard mortality of target species harvested but not retained for economic reasons.
          3. Inability to provide for a long-term, stable fisheries-based economy due to loss of fishery resources through wasteful fishing practices.
          4. The need to promote improved retention and utilization of fish resources by reducing waste of target groundfish species to achieve long-term sustainable economic benefits to the nation.”
        
        Under Amendments 49/49, the Council chose to implement 100-percent retention requirements for pollock and Pacific cod effective January 1, 1998, and provided a 5-year delay for the implementation of 100-percent retention requirements for rock sole and yellowfin sole in the BSAI and the shallow water flatfish species complex in the GOA.  These requirements were set out in the final rule to implement Amendment 49 for the BSAI (62 FR 63880, December 3, 1997), and the final rule to implement Amendment 49 for the GOA (62 FR 65379, December 12, 1997).
        In the EA/RIR/IRFA prepared for BSAI Amendment 49, NMFS assessed the biological, economic and social impacts of improved retention and utilization.  This analysis found that the proposed actions could result in significant economic impact on a substantial number of small entities, including a significant number of relatively small catcher/processor vessels that use trawl gear.  Because of their size, these vessels are limited to freezing headed and gutted products.
        To mitigate some of the effects that IR/IU regulations could have, the Council delayed implementation of the rules on the most negatively affected fisheries (i.e., those groundfish fisheries in which rock sole, yellowfin sole and shallow-water flatfish are caught and discarded) for a period of 5 years.
        The Council recognized the need to conduct an assessment of the impacts of IR/IU regulations on small entities to determine whether a modification of the IR/IU regulations would minimize such impacts and continue to meet the Council's objectives.  These objectives include ensuring healthy fisheries, reducing bycatch and waste, and improving utilization of fish resources with minimum negative effects of regulations on small entities.
        To this end, the Council began an analysis in early 2002, to examine alternative approaches to current 100-percent retention requirements for rock sole and yellowfin sole that could achieve the Council's objectives of reducing bycatch but in a manner that would have less negative effect on industry.  The analysis concluded that the potential impact of IR/IU regulations for rock sole and yellowfin sole on some sectors of the groundfish fisheries of the BSAI creates the possibility that some entities currently participating in these fisheries might discontinue their participation due to the economic burden the existing rules could place on their operation.
        In June 2002, therefore, the Council revised its IR/IU problem statement to state that 100-percent retention of rock sole and yellowfin sole would result in severe economic losses to certain participants in the fishery, while less than 100-percent retention of only those species would not be enforceable.  The Council also began an analysis of a variety of alternative regulatory approaches that would provide for reductions in groundfish discards in a less burdensome manner.
        In October 2002, the Council concluded that while several alternative proposals under analysis showed merit, they were not sufficiently developed and analyzed in a manner that would allow for implementation on January 1, 2003.  Therefore, the Council adopted BSAI Amendment 75 to delay implementing the 100-percent retention requirements for rock sole and yellowfin sole in the BSAI until June 1, 2004, to provide the Council and industry with additional time to develop alternative regulatory proposals.  Also in October 2002, the Council considered whether to delay 100-percent retention requirements for shallow water flatfish in the GOA groundfish fisheries.  The Council concluded, however, that full retention of shallow water flatfish in the GOA is practicable and would not result in the same economic burden as would the same requirement for rock sole and yellowfin sole in the BSAI groundfish fisheries.  Therefore, the Council decided not to delay 100-percent retention requirements for shallow water flatfish in the GOA.

        Public comments are being solicited on the amendment through the end of the comment period stated in this NOA.  A proposed rule that would implement the amendment may be published in the Federal Register for public comment following NMFS's evaluation under the Magnuson-Stevens Act procedures.  Public comments on the proposed rule must be received by the end of the comment period on the amendment to be considered in the approval/disapproval decision on the amendment, whether specifically directed to the amendment or the proposed rule.  Comments received after that date will not be considered in the approval/disapproval decision on the amendment.  To be considered in the approval/disapproval decision, comments must be received by the close of business on the last day of the comment period specified in this NOA; that does not mean postmarked or otherwise transmitted by that date.
        
          Authority:
          16 U.S.C. 2802 et seq.
          
        
        
          Dated: February 21, 2003.
          Richard W. Surdi,
          Acting Director, Office of Sustainable Fisheries, National Marine Fisheries Service.
        
      
      [FR Doc. 03-4682 Filed 2-27-03; 8:45 am]
      BILLING CODE 3510-22-S
    
  